Exhibit 10.1

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into effective
as of February 15, 2005 (the “Effective Date”), by and between DIGITAL
LIGHTWAVE, INC., a Delaware corporation (the “Company”), and JAMES R. GREEN, an
individual (“Green”).

 

BACKGROUND INFORMATION:

 

Green is the President, Chief Executive Officer, and Secretary of the Company.
Green’s employment arrangements with the Company are set forth in a letter
agreement dated as of October 13, 1999, as modified by letters dated February
18, 2000 and June 3, 2000, and addendums to the letter agreement on June 9, 2000
and February 27, 2001, as well as an executive severance agreement dated August
9, 2002 (collectively, the “Green Agreements”). As of the Effective Date, Green
is indebted to the Company in the approximate amount of $374,060.03 (including
unpaid principal and accrued but unpaid interest) pursuant to an Amended and
Restated Promissory Note dated as of April 12, 2002 (the “Note”), in the
original principal amount of $391,361.63. Green’s obligation to repay the
amounts evidenced by the Note are secured by a Mortgage and Security Agreement
dated on or about January 26, 2005 (the “Mortgage”), among the Company, Green
and his wife, and the Mortgage was recorded in the public records of Pinellas
County, Florida. In addition, Green holds an option (the “Designated Option”) to
purchase 208,334 shares of the Company’s common stock, par value $0.0001 per
share, at an exercise price of $1.42 per share. The Designated Option was
granted to Green on August 7, 2002, pursuant to the Company’s 2001 Stock Option
Plan (the “2001 Plan”).

 

The Company and Green desire to terminate Green’s employment with the Company on
the terms and subject to the conditions set forth in this Agreement. The Company
and Green also wish to set forth their agreements with respect to certain other
related matters as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the terms,
conditions, and provisions hereof, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

AGREEMENT:

 

Section 1. Termination of Employment and Resignation. Green’s employment with
the Company is hereby terminated effective as of the Effective Date. In
connection with his termination as an employee of the Company, Green hereby
resigns as an officer of the Company and its affiliates, if any, and the Company
and such affiliates hereby accept such resignations.

 

Section 2. Termination of the Green Agreements. Each of the Green Agreements is
hereby terminated, the Company shall not have any further obligations or duties
thereunder to Green, and Green shall not have any further obligations or duties
thereunder to the Company.



--------------------------------------------------------------------------------

Section 3. Release. In consideration of the agreements of the Company set forth
in Section 5 and elsewhere in this Agreement, Green agrees to execute
simultaneously with this Agreement the Release and Covenant Not to Sue attached
hereto as Exhibit A (the “Release”) and deliver the Release to the Company.
Green understands that the obligations of the Company to perform its agreements
set forth in Section 5 are conditioned upon Green’s execution of the Release and
the expiration of all waiting and revocation periods set forth therein (the end
of the revocation period set forth in the Release being hereinafter referred to
as the “Release Effective Date”).

 

Section 4. Accrued Salary and Benefits. As soon as practicable after execution
of this Agreement by the Company and Green, the Company shall deliver to Green a
check payable to the order of Green in an amount equal to all salary, accrued
vacation time (equal to $21,219.12), and legitimate expense reimbursements by
Green as of the Effective Date. Such amount shall be accrued and calculated in
accordance with the Company’s customary practices.

 

Section 5. Severance Compensation. In consideration of Green’s resignation and
the termination of his employment with the Company pursuant to this Agreement,
the termination of the Green Agreements pursuant to this Agreement, and the
other covenants and agreements of Green set forth in this Agreement, and subject
to the expiration of the revocation period set forth in the Release, the Company
agrees as follows:

 

(a) Note and Mortgage. Effective as of the Release Effective Date, Green shall
be released from all obligations to the Company under the Note, and as soon as
practicable thereafter, the Company shall deliver the original Note to Green
marked “cancelled” and shall prepare and file, or cause to be prepared and
filed, in the public records of Pinellas County, Florida, a Satisfaction of
Mortgage with respect to the Mortgage.

 

(b) Certain Benefits. Green acknowledges that he will no longer be eligible to
receive life, disability, accident and group health insurance benefits under the
Company’s benefit plans following the Effective Date. In the event that Green
elects to obtain the continued health care coverage to which Green and Green’s
dependents will be entitled in accordance with the requirements of Section 4980B
of the Internal Revenue Code of 1986, as amended (“COBRA”), by reason of the
termination of Green’s employment pursuant to this Agreement, then the Company
will pay or reimburse Green for the premiums associated with such continued
health care coverage under COBRA until the earlier of (i) the date on which
Green becomes covered under the health plan of another employer or (ii) the date
that is four (4) months after the Effective Date. Any continuation of COBRA
benefits thereafter shall be at Green’s sole cost and expense.

 

(c) Extension of Designated Option. Effective as of the Release Effective Date,
Green shall be entitled to exercise the Designated Option in whole or in part at
any time on or prior to August 15, 2005, notwithstanding any provision of the
Stock Option Agreement evidencing the Designated Option or the 2001 Plan to the
contrary. Except for the extension of the period during which Green may exercise
the Designated Option pursuant to this Section 5(c), the terms of the Designated
Option (including the vesting provisions), as set forth in such Stock Option
Agreement and the 2001 Plan, shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

(d) Withholding. All amounts payable to Green pursuant to this Agreement shall
be subject to all applicable taxes and payroll deductions.

 

For the avoidance of doubt, the Company and Green acknowledge and agree that
Green will not be entitled to, and the Company will not be obligated to provide,
the items set forth in this Section 5 in the event that Green revokes the
Release on or before the Release Effective Date.

 

Section 6. Return of Company Property. To the extent that Green has not already
done so, Green will return all keys, identification cards, credit cards, and
other property (including hardware, software, technical documentation and work
product (in the form of reports, documents, developed software, etc.)) of the
Company on the Effective Date, and Green will have removed all of his personal
belongings from the offices of the Company by that time or as soon thereafter as
practicable.

 

Section 7. Company Ownership of Inventions. Green hereby agrees that the Company
shall own all right, title and interest (including patent rights, copyrights,
trade secret rights, sui generis database rights and all other intellectual
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Green during the term of his employment with the Company to and only to
the fullest extent allowed by law (collectively “Inventions”). Green hereby
makes all assignments necessary to accomplish the foregoing. Green shall further
assist the Company, at the Company’s expense, to further evidence, record and
perfect such assignments, and to perfect, obtain, maintain, enforce and defend
any rights specified to be so owned or assigned. Green hereby irrevocably
designates and appoints the Company as his agent and attorney-in-fact, coupled
with an interest and with full power of substitution, to act for and on his
behalf to execute and file any document and to do all other lawfully permitted
acts to further the purposes of the foregoing with the same legal force and
effect as if executed by Green. To the extent allowed by law, this Section 7
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”). To the extent
Green retains any such Moral Rights under applicable law, Green hereby ratifies
and consents to any action that may be taken with respect to such Moral Rights
by or authorized by the Company and agrees not to assert any Moral Rights with
respect thereto. Green will confirm any such ratifications, consents and
agreements from time to time as requested by the Company.

 

Section 8. Certain Statements. From and after the Effective Date, Green shall
not, directly or indirectly, make any derogatory, defamatory or negative
statement about the Company or any of its officers, directors, or employees to
the press, to the public, to any person connected with, employed by or having a
relationship with the Company, or to any other person. From and after the
Effective Date, the Company shall respond to inquiries from prospective future
employers of Green in a manner consistent with the Company’s current policy and,
accordingly, will disclose only Green’s job description, title, and length of
employment with the Company.

 

3



--------------------------------------------------------------------------------

Section 9. Non-Disclosure of Confidential Information and Trade Secrets. For the
Applicable Period (as hereinafter defined), Green shall not disclose, either
directly or indirectly, any Confidential Information (as hereinafter defined) or
Trade Secrets (as hereinafter defined) of the Company to any other person or
otherwise use such Confidential Information or Trade Secrets for any purpose.
For purposes of the foregoing, the term “Trade Secret” has the meaning ascribed
thereto in Section 688.002(4), Florida Statutes, or any revision or successor
thereto, and the term “Confidential Information” means the terms of this
Agreement and any technical or nontechnical data, formula, pattern, compilation,
program, device, method, technique, drawing, process, know-how, financial data,
financial plan, marketing plan, expansion plan, cost analysis, list of suppliers
or employees, customer and distributor lists, information (including contractual
terms) regarding the Company’s relationships with customers and distributors,
information relating to current and future sales opportunities, or other
proprietary information which is proprietary, secret and confidential and is not
readily and legally available to the public from sources other than the Company
which is not classified as a Trade Secret. The term “Applicable Period” shall
mean (i) any time after the Effective Date with respect to disclosure of
Confidential Information and (ii) the period during which a claim may be brought
under Chapter 688, Florida Statutes, or any revision or successor thereto with
respect to disclosure of Trade Secrets.

 

Section 10. Non-Solicitation. Green covenants and agrees that for a period of
two (2) years following the Effective Date, Green will not for himself, or in
conjunction with any other person, firm, partnership, corporation, or other form
of business organization or arrangement, whether as a principal, agent,
director, officer, manager, trustee, representative, employee, or consultant,
for whatever reason, directly or indirectly request or cause any employee or
consultant of the Company to leave the Company or permit any employee or
consultant of the Company to be solicited to leave the Company.

 

Section 11. Non-Competition. Green covenants and agrees that for a period of two
(2) years following the Effective Date, Green will not for himself, or in
conjunction with any other person, firm, partnership, corporation, or other form
of business organization or arrangement, whether as a principal, agent,
director, officer, manager, trustee, representative, employee, or consultant,
for whatever reason, directly or indirectly engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Company anywhere within the United States; provided, however,
that Green may purchase or otherwise acquire up to (but not more than) one
percent of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended.

 

Section 12. Special Interpretive and Enforcement Provision. The prohibited
activities set forth in Sections 9, 10 and 11 above are herein defined as
“Restricted Activities,” and the covenants set forth therein are herein defined
as “Restrictive Covenants.” In the event of a breach or violation or threatened
breach or violation by Green of the provisions of any of the Restrictive
Covenants, the Company shall be entitled to an injunction (in which event the
Company shall not be required to provide an injunction bond of more than
$5,000.00) restraining Green from directly or indirectly engaging in the
Restricted Activities in breach or violation of

 

4



--------------------------------------------------------------------------------

these Restrictive Covenants. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it by law or by this
Agreement for breach, violation or threatened breach or violation of the
provisions of the Restrictive Covenants, including, by way of illustration and
not by way of limitation, the recovery of damages from Green or any other
person, firm, corporation or entity. Should an action have to be brought by the
Company against Green to enforce the Restrictive Covenants, the period of
restriction applicable to such covenant shall be deemed to begin running on the
date of entry of an order granting the Company preliminary injunctive relief and
shall continue uninterrupted for the original intended period. Green
acknowledges and agrees that the intent and purpose of the Restrictive Covenants
are to preclude Green from engaging in such Restricted Activities for the full
period specified and that such purpose and effect would be frustrated by
measuring the period of restriction from the Effective Date where Green failed
to honor these Restrictive Covenants until directed to do so by court order.

 

Section 13. Notices. Any notices or other communications required or permitted
hereunder shall be given in writing and shall be delivered or sent by hand
delivery, facsimile, or by certified or registered mail, postage prepaid,
addressed as follows:

 

If to Green:    James R. Green      2985 Kensington Trace      Tarpon Springs,
Florida 34689      Facsimile: (727) 945-9213 If to the Company:    Digital
Lightwave, Inc.      15550 Lightwave Drive      Clearwater, Florida 33760     
Attention: Chairman of the Board      Facsimile: (727) 467-0702

 

or to such other address as shall be furnished in writing by such party, and any
such notice or communication shall be effective and be deemed to have been given
when received if delivered by hand delivery, when fax confirmation is received
if delivered by facsimile, or as of two (2) days following the date mailed,
provided that any notice or communications changing any of the addresses set
forth above shall be effective and deemed given only upon its receipt.

 

Section 14. Litigation Forum. The parties hereto agree that this Agreement shall
be deemed for all purposes to have been entered into in Pinellas County,
Florida. The parties hereto agree that all actions or proceedings, directly or
indirectly, arising out of or related to this Agreement or contesting the
validity or applicability of this Agreement shall be litigated exclusively in
the Circuit Court in and for Pinellas County, Florida, or the United States
District Court for the Middle District of Florida, Tampa Division.

 

Section 15. Expenses of Enforcement. In the event of any legal proceeding
arising directly or indirectly from this Agreement, the prevailing party shall
be entitled to reasonable attorneys’ fees and costs from the nonprevailing party
(at both the trial and appellate court levels).

 

5



--------------------------------------------------------------------------------

Section 16. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matters hereof, and supersedes all
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the parties in connection with the subject
matters hereof. Except as otherwise herein provided, no covenant, representation
or condition not expressed in this Agreement, or in an amendment hereto made and
executed in accordance with the provisions of subsection (b) of this section,
shall be binding upon the parties hereto or shall affect or be effective to
interpret, change or restrict the provisions of this Agreement.

 

(b) Amendments and Waivers. No change, modification, waiver or termination of
any of the terms, provisions, or conditions of this Agreement shall be effective
unless made in writing and signed or initialed by all parties hereto. Any waiver
of any breach of any provision of this Agreement shall operate only as to the
specific breach waived and shall not be deemed a waiver of any other breach,
whether occurring before or after such waiver.

 

(c) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida, without reference to principles of
conflict or choice of law thereunder.

 

(d) Separability. If any section, subsection or provision of this Agreement or
the application of such section, subsection or provision is held invalid, the
remainder of this Agreement and the application of such section, subsection or
provision to persons or circumstances, other than those with respect to which it
is held invalid, shall not be affected thereby.

 

(e) Headings and Captions. The titles or captions of sections and subsections
contained in this Agreement are provided for convenience of reference only, and
shall not be considered a part hereof for purposes of interpreting or applying
this Agreement; and, therefore, such titles or captions do not define, limit,
extend, explain, or describe the scope or extent of this Agreement or any of its
terms, provisions, representations, warranties, conditions, etc., in any manner
or way whatsoever.

 

(f) Gender and Number. All pronouns and variations thereof shall be deemed to
refer to the masculine, feminine or neuter and to the singular or plural as the
identity of the person or entity or persons or entities may require.

 

(g) Binding Effect on Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors, heirs and assigns.

 

(h) Continuance of Agreement. The rights, responsibilities and duties of the
parties hereto and the covenants and agreements herein contained shall survive
the execution hereof, shall continue to bind the parties hereto, and shall
continue in full force and effect until each and every obligation of the parties
hereto, pursuant to this Agreement, shall have been fully performed.

 

6



--------------------------------------------------------------------------------

[Signatures on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

 

DIGITAL LIGHTWAVE, INC. By:  

/s/ Robert F. Hussey

--------------------------------------------------------------------------------

Name:   Robert F. Hussey Title:   Interim President and Chief Executive Officer
JAMES R. GREEN By:  

/s/ James R. Green

--------------------------------------------------------------------------------

    James R. Green, an individual

 

8